Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 2, 1973, convicting him of criminal sale of a dangerous drug in the third degree (two counts) and criminal possession of a dangerous drug in the sixth degree (two counts), upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered. The record demonstrates that defendant was deprived of his right to a fair trial by the trial court’s constant and unrelenting interjection into all aspects of *904the proceedings, to the exasperation of both the prosecutor and the defense counsel and to the detriment of defendant. The trial court examined and cross-examined witnesses, constantly paraphrased and characterized testimony, made gratuitous remarks and observations which tended to aid the prosecution .and, in its charge, made remarks which bolstered the prosecution’s ease. Although a Trial Judge may take an active part in the examination of witnesses where questioning is necessary to “ elicit significant facts, to clarify or enlighten an issue or merely to facilitate the orderly and expeditious progress of the trial ” (People v. Mendes, 3 N Y 2d 120, 121; cf. People v. Hinton, 31 N Y 2d 71), such prerogative must not be interpreted and utilized as a license to systematically and continuously pre-empt and displace counsel in the examination of witnesses (People v. Baker, 44 A D 2d 83; People v. Sostre, 37 A D 2d 574). Gulotta, P. J., Martuscello, Latham, Christ and Benjamin, JJ., concur.